     Case 2:90-cv-00520-KJM-DB Document 7095 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13           v.                                       ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  On November 14, 2019, Christopher Lipsey (Lipsey) filed a motion to intervene in

19   this action to seek relief from alleged sleep deprivation he claims is caused by the use of Guard

20   One welfare checks in administrative segregation units (ASUs) and security housing units (SHUs)

21   in prison institutions in the California Department of Corrections and Rehabilitation (CDCR). On

22   February 14, 2020, Lipsey filed a motion for temporary restraining order seeking specific relief

23   from operation of Guard One in the SHU at California State Prison-Corcoran (CSP-Corcoran).

24   See ECF No. 6462-2 at 25. On February 26, 2020, the court heard argument on both motions. At

25   hearing the court signaled Lipsey’s motion to intervene would be granted; the motion was granted

26   in a written order filed February 27, 2020. February 27, 2020 Order, ECF No. 6487.

27   /////

28   /////
                                                      1
     Case 2:90-cv-00520-KJM-DB Document 7095 Filed 03/22/21 Page 2 of 2


 1                  The motion for temporary restraining order has been fully briefed, and the parties
 2   have engaged in informal settlement discussions with the court’s Special Master. On November
 3   5, 2020, Lipsey filed an amended complaint in intervention. ECF No. 6941. According to the
 4   allegations of the amended complaint, Lipsey is now housed in the Kern Valley ASU and
 5   continues to suffer harm from sleep deprivation caused by Guard One checks. He seeks
 6   preliminary and permanent injunctive relief preventing defendants from subjecting him to the
 7   noise caused by the Guard One checks as described in the allegations of the amended complaint.
 8   ECF No. 6941 at 6.
 9                  “The underlying purpose of a TRO is to preserve the status quo and prevent
10   irreparable harm before a preliminary injunction hearing is held.” Hawai’i v. Trump,
11   241 F. Supp. 3d 1119 (D. Hawai’i 2017) (citing Granny Goose Foods v. Brotherhood of
12   Teamsters and Auto Truck Drivers Local No. 70 of Alameda County, 415 U.S. 423, 439 (1974)
13   and Reno Air Racing Ass'n v. McCord, 452 F.3d 1126, 1130–31 (9th Cir. 2006)). Here, more
14   than six months have passed since Lipsey’s motion was fully briefed, the parties have engaged in
15   discovery, and Lipsey has transferred to a different prison and filed an amended complaint. The
16   underlying purpose of temporary injunctive relief is not served by ruling on the motion filed by
17   Lipsey more than a year ago, which he has not sought to supplement or update. Instead, the
18   parties will be directed to meet and confer and propose a schedule for adjudication of Lipsey’s
19   claim on the merits, either by motion for summary judgment or evidentiary hearing. Lipsey’s
20   motion for temporary restraining order will be denied without prejudice.
21                  In accordance with the above, IT IS HEREBY ORDERED that:
22                  1.   Plaintiff/Intervenor Christopher Lipsey’s motion for temporary restraining
23                       order, ECF No. 6462, is denied without prejudice; and
24                  2. Within thirty days from the date of this order, the parties shall meet and confer
25                       and file a joint statement proposing a schedule for adjudication of Lipsey’s
26                       claim on the merits.
27   DATED: March 19, 2021.
28
                                                       2
